Citation Nr: 0012668	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1998 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In the July 1997 claim, and in a May 1998 Statement in 
Support of Claim, the veteran raised the issue of entitlement 
to service connection for arthritis secondary to service-
connected right ulnar styloid fracture.  It is not clear what 
action, if any, has been taken on this claim.  This matter is 
therefore referred to the RO for appropriate action.


FINDING OF FACT

A state of equipoise exists between the negative evidence and 
the positive evidence on the question of whether the 
veteran's non-migraine headaches are etiologically related to 
service-connected residuals of left and right 
temporomandibular joint (TMJ) arthroplasty.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection for the veteran's headaches (non-
migraine), as secondary to service-connected residuals of 
left and right TMJ arthroplasty, is warranted.   38 U.S.C.A. 
§§ 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  Secondary service connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disability.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995).  

In this veteran's case, the evidence reflects that the 
veteran is service connected for residuals of left and right 
TMJ arthroplasty, each currently rated as 10 percent 
disabling based on limitation of motion, effective from April 
1989.  In July 1997, the veteran filed a claim for service 
connection for "migraine" headaches as secondary to this 
service-connected disability; in February 1998, the veteran 
claimed service connection for migraines as directly related 
to service. 

The evidence of record reflects that, at a VA examination in 
May 1989, the veteran reported that chewing any tough foods 
resulted in TMJ pain and headaches, and that he had headaches 
and TMJ pain with stress.  The impression included post-
operative TMJ syndrome which was symptomatic.  

VA outpatient treatment records dated from 1990 to 1992 
reflect the veteran's complaints of TMJ pain, and treatment 
for TMJ pain, headaches, and stress.  A VA dental service 
consultation in February 1992 recorded the veteran's 
complaints of pain starting in the shoulders and radiating to 
the temporal, preauricular, and mandibular ramus areas which, 
if not intercepted with muscle relaxers and massage, would 
become a throbbing headache.  The diagnosis was mixed 
muscular-vascular headache.  The diagnosis in April 1994 was 
also mixed muscular-vascular headache.  This diagnosis was 
based on the veteran's reporting that pain in the jaws always 
preceded the headache.  A February 1996 VA outpatient 
treatment entry assessed that the headaches were "neck 
related."  

A November 1997 VA cranial nerves examination resulted in the 
examiner's opinion that the veteran did not have migraine 
headaches, as the headache described by the veteran failed to 
meet the diagnostic criteria for migraine, including no 
family history, no associated symptom, and regional pain 
which was directly and specifically related to complaints 
pertaining to the jaw.  The examiner noted that it was well 
known that temporomandibular joint disorders are associated 
with radiation of local pain.  The examiner offered the 
opinion that the veteran's pain was "much more likely to be 
related to his psychological state than to the 
temporomandibular joints," although his further opinion 
included that the local complaints were "part and parcel of 
the temporomandibular joint condition, which sounds, form 
[sic - from] his description, to be aggravated by his 
responses to psychological stress, which apparently began 
with clenching of his jaws."  The examiner added that, if 
the veteran did have migraine headache, under no 
circumstances could it be regarded as having been cause by 
TMJ disease. 

A February 1998 VA dental examination noted the veteran's 
complaints of severe facial pain that caused him to have 
headaches.  The diagnoses included that masticatory 
myofascial pain disorder could be a source of temporal 
headaches.  

After a review of the evidence of record, the Board finds 
that the evidence for and against service connection for the 
veteran's headaches (non-migraine) is in equipoise; that is, 
the evidence demonstrating that the veteran's non-migraine 
headaches are related to his service-connected residuals of 
left and right TMJ arthroplasty is equally weighted against 
the evidence demonstrating other etiology, such as non-
service-connected psychological etiology.  The evidence in 
support of the veteran's claim includes the veteran's 
reporting of headaches associated with chewing or use of the 
TMJ, a diagnosis of mixed muscular-vascular headache based on 
this history, the November 1997 VA neurological opinion that 
headache was related to the TMJ condition, and the February 
1998 VA opinion that masticatory myofascial pain disorder 
could be a source of temporal headaches.  Weighing against 
the veteran's claim is the November 1997 VA medical opinion 
that the veteran's regional pain was more likely related to 
his psychological state than to the service-connected 
residuals of TMJ arthroplasty.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's headaches 
(non-migraine).  38 C.F.R. §§ 3.102, 3.310(a).  

However, the Board finds that the grant of appeal for service 
connection for headaches specifically does not include a 
grant of service connection for migraine headache as the 
weight of the medical evidence does not demonstrate that the 
veteran currently has migraine-type headaches.  Further, the 
November 1997 VA examination report reflects the medical 
opinion that migraine-type headaches could not have been 
caused by (service-connected) residuals of TMJ arthroplasty.  
Even the April 1994 VA outpatient entry described the 
veteran's headaches as "mixed" muscular-vascular; the 
February 1996 VA outpatient entry assessed headaches as 
"neck related;" the November 1997 VA neurological 
examination included the opinions that the veteran did not 
have migraine headaches; and the February 1998 VA dental 
examination report describes the veteran's headaches as 
temporal headaches. 



ORDER


Service connection for (non-migraine) headache is warranted.  
To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

